 1 AARON J. MALO, (179985)
   amalo@sheppardmullin.com
 2 JACQUELINE G. LUTHER, (271844)
   jluther@sheppardmullin.com
 3 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 4 Including Professional Corporations
 5 650  Town Center Drive, 10th Floor
   Costa Mesa, California 92626-1993
 6 Telephone: (714) 513-5100
   Facsimile: (714) 513-5130
 7
   Attorneys for Defendant and Counterclaimant
 8 INLAND KENWORTH (US), INC.
 9 and Plaintiff AJR TRUCKING, INC.
10 JOSEPH S. LEVENTHAL (221043)
   joseph.leventhal@dinsmore.com
11 DILLON D. CHEN (311190)
   dillon.chen@dinsmore.com
12 DINSMORE & SHOHL, LLP
   550 South Hope Street, Suite 1765
13 Los Angeles, CA 90071
   Ph: (213) 335-7737
14 Fx: (213) 335-7740
15 KAREN S. HOCKSTAD (Pro Hac Vice)
   karen.hockstad@dinsmore.com
16 JUSTIN M. BURNS (Pro Hac Vice)
   justin.burns@dinsmore.com
17 DINSMORE & SHOHL LLP
   191 W. Nationwide Blvd., Suite 300
18 Columbus, Ohio 43215
   Ph: (614) 628-6880
19 Fx: (614) 628-6890
20 Attorney for Plaintiffs and Counter-Defendants
21 WORTHINGTON         INDUSTRIES, INC. &
   WORTHINGTON CYLINDER CORP.
22
23                        UNITED STATES DISTRICT COURT
24                      CENTRAL DISTRICT OF CALIFORNIA
25
26 WORTHINGTON INDUSTRIES, INC.,             Case No. 2:20 cv 02602-JWH-RAO
27 AND WORTHINGTON CYLINDER
   CORP.,                                    (Ohio Southern District Case No. 2:19-
                                             cv-03348) (Consolidated Case: 2:20-cv-
28               Plaintiffs,                 04622-JWH-RAO)
                                            1                      2:20-cv-02602-GW-RAO
                               STIPULATED PROTECTIVE ORDER
1     v.
                                                STIPULATED PROTECTIVE
2 INLAND KENWORTH (US), INC.,                   ORDER
3                 Defendant.
                                                District Judge: Hon. John Holcomb
4                                               Magistrate Judge: Hon. Rozella A. Oliver
5
                                                Trial Date: April 13, 2021
6
     INLAND KENWORTH (US), INC.,
7
                  Counter-Complainant,
8
      v.
9
   WORTHINGTON INDUSTRIES, INC.,
10 AND WORTHINGTON CYLINDER
   CORP,
11
           Counter-Defendant.
12
13
     AJR TRUCKING, INC.,
14
                  Plaintiff,
15
     v.
16
   WORTHINGTON INDUSTRIES, INC.,
17 AND WORTHINGTON CYLINDER
   CORP.,
18
           Defendants,
19
20
     1.    A. PURPOSES AND LIMITATIONS
21
           Discovery in this action is likely to involve production of confidential,
22
     proprietary or private information for which special protection from public disclosure
23
     and from use for any purpose other than prosecuting this litigation may be warranted.
24
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
25
     following Stipulated Protective Order. The parties acknowledge that this Order does
26
     not confer blanket protections on all disclosures or responses to discovery and that
27
     the protection it affords from public disclosure and use extends only to the limited
28

                                              2                         2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 information or items that are entitled to confidential treatment under the applicable
 2 legal principles.
 3         B. GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer and pricing lists and
 5 other valuable research, development, commercial, financial, technical and/or
 6 proprietary information for which special protection from public disclosure and from
 7 use for any purpose other than prosecution of this action is warranted.             Such
 8 confidential and proprietary materials and information consist of, among other things,
 9 confidential business or financial information, information regarding confidential
10 business practices, or other confidential research, development, or commercial
11 information (including information implicating privacy rights of third parties),
12 information otherwise generally unavailable to the public, or which may be privileged
13 or otherwise protected from disclosure under state or federal statutes, court rules, case
14 decisions, or common law. Accordingly, to expedite the flow of information, to
15 facilitate the prompt resolution of disputes over confidentiality of discovery
16 materials, to adequately protect information the parties are entitled to keep
17 confidential, to ensure that the parties are permitted reasonable necessary uses of such
18 material in preparation for and in the conduct of trial, to address their handling at the
19 end of the litigation, and serve the ends of justice, a protective order for such
20 information is justified in this matter. It is the intent of the parties that information
21 will not be designated as confidential for tactical reasons and that nothing be so
22 designated without a good faith belief that it has been maintained in a confidential,
23 non-public manner, and there is good cause why it should not be part of the public
24 record of this case.
25         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
26         The parties further acknowledge, as set forth in Section 12.3, below, that this
27 Stipulated Protective Order does not entitle them to file confidential information
28 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and

                                              3                          2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 the standards that will be applied when a party seeks permission from the court to file
 2 material under seal.
 3         There is a strong presumption that the public has a right of access to judicial
 4 proceedings and records in civil cases. In connection with non-dispositive motions,
 5 good cause must be shown to support a filing under seal. See Kamakana v. City and
 6 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 7 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 8 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 9 cause showing), and a specific showing of good cause or compelling reasons with
10 proper evidentiary support and legal justification, must be made with respect to
11 Protected Material that a party seeks to file under seal. The parties’ mere designation
12 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
13 submission of competent evidence by declaration, establishing that the material
14 sought to be filed under seal qualifies as confidential, privileged, or otherwise
15 protectable—constitute good cause.
16         Further, if a party requests sealing related to a dispositive motion or trial, then
17 compelling reasons, not only good cause, for the sealing must be shown, and the
18 relief sought shall be narrowly tailored to serve the specific interest to be protected.
19 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
20 item or type of information, document, or thing sought to be filed or introduced under
21 seal in connection with a dispositive motion or trial, the party seeking protection must
22 articulate compelling reasons, supported by specific facts and legal justification, for
23 the requested sealing order. Again, competent evidence supporting the application to
24 file documents under seal must be provided by declaration.
25         Any document that is not confidential, privileged, or otherwise protectable in
26 its entirety will not be filed under seal if the confidential portions can be redacted. If
27 documents can be redacted, then a redacted version for public viewing, omitting only
28 the confidential, privileged, or otherwise protectable portions of the document, shall

                                               4                          2:20-cv-02602-GW-RAO
                                  STIPULATED PROTECTIVE ORDER
 1 be filed. Any application that seeks to file documents under seal in their entirety
 2 should include an explanation of why redaction is not feasible.
 3 2.      DEFINITIONS
 4         2.1   Action: Worthington Industries, Inc. and Worthington Cylinder Corp. v.
 5 Inland Kenworth (Us), Inc., Case No. 2:20 CV 02602-GW-RAO (Consolidated Case:
 6 2:20-cv-04622-GW-RAO)
 7         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 8 of information or items under this Order.
 9         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
10 how it is generated, stored or maintained) or tangible things that qualify for protection
11 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
12 Cause Statement.
13         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
14 their support staff).
15         2.5   Designating Party: a Party or Non-Party that designates information or
16 items that it produces in disclosures or in responses to discovery as
17 “CONFIDENTIAL.”
18         2.6   Disclosure or Discovery Material: all items or information, regardless of
19 the medium or manner in which it is generated, stored, or maintained (including,
20 among other things, testimony, transcripts, and tangible things), that are produced or
21 generated in disclosures or responses to discovery in this matter.
22         2.7   Expert: a person with specialized knowledge or experience in a matter
23 pertinent to the litigation who has been retained by a Party or its counsel to serve as
24 an expert witness or as a consultant in this Action.
25         2.8   House Counsel: attorneys who are employees of a party to this Action.
26 House Counsel does not include Outside Counsel of Record or any other outside
27 counsel.
28

                                              5                          2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1        2.9    Non-Party: any natural person, partnership, corporation, association or
 2 other legal entity not named as a Party to this action.
 3        2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4 to this Action but are retained to represent or advise a party to this Action and have
 5 appeared in this Action on behalf of that party or are affiliated with a law firm that
 6 has appeared on behalf of that party, and includes support staff.
 7        2.11 Party: any party to this Action, including all of its officers, directors,
 8 employees, consultants, retained experts, and Outside Counsel of Record (and their
 9 support staffs).
10        2.12 Producing Party:      a Party or Non-Party that produces Disclosure or
11 Discovery Material in this Action.
12        2.13 Professional Vendors: persons or entities that provide litigation support
13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
15 and their employees and subcontractors.
16        2.14 Protected Material:       any Disclosure or Discovery Material that is
17 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S
18 EYES ONLY.”
19        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
20 from a Producing Party.
21        2.16 “HIGHLY         CONFIDENTIAL         –   ATTORNEYS’      EYES       ONLY”
22 Information or Items: extremely sensitive “Confidential Information or Items,”
23 disclosure of which to another Party or Non-Party would create substantial risk of
24 serious competitive harm that could not be avoided by less restrictive means.
25 3.     SCOPE
26        The protections conferred by this Stipulation and Order cover not only
27 Protected Material (as defined above), but also (1) any information copied or
28 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                              6                        2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 compilations of Protected Material; and (3) any testimony, conversations, or
 2 presentations by Parties or their Counsel that might reveal Protected Material.
 3        Any use of Protected Material at trial shall be governed by the orders of the
 4 trial judge. This Order does not govern the use of Protected Material at trial.
 5
 6 4.     DURATION
 7        Once a case proceeds to trial, information that was designated as
 8 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 9 as an exhibit at trial becomes public and will be presumptively available to all
10 members of the public, including the press, unless compelling reasons supported by
11 specific factual findings to proceed otherwise are made to the trial judge in advance
12 of the trial.     See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
13 showing for sealing documents produced in discovery from “compelling reasons”
14 standard when merits-related documents are part of court record). Accordingly, the
15 terms of this protective order do not extend beyond the commencement of the trial.
16 5.     DESIGNATING PROTECTED MATERIAL
17        5.1      Exercise of Restraint and Care in Designating Material for Protection.
18        Each Party or Non-Party that designates information or items for protection
19 under this Order must take care to limit any such designation to specific material that
20 qualifies under the appropriate standards. The Designating Party must designate for
21 protection only those parts of material, documents, items or oral or written
22 communications that qualify so that other portions of the material, documents, items
23 or communications for which protection is not warranted are not swept unjustifiably
24 within the ambit of this Order.
25        Mass, indiscriminate or routinized designations are prohibited. Designations
26 that are shown to be clearly unjustified or that have been made for an improper
27 purpose (e.g., to unnecessarily encumber the case development process or to impose
28

                                               7                         2:20-cv-02602-GW-RAO
                                  STIPULATED PROTECTIVE ORDER
 1 unnecessary expenses and burdens on other parties) may expose the Designating
 2 Party to sanctions.
 3        If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6        5.2    Manner and Timing of Designations. Except as otherwise provided in
 7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9 under this Order must be clearly so designated before the material is disclosed or
10 produced.
11        Designation in conformity with this Order requires:
12        (a) for information in documentary form (e.g., paper or electronic documents,
13        but excluding transcripts of depositions or other pretrial or trial proceedings),
14        that the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
15        (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
16        material. If only a portion of the material on a page qualifies for protection, the
17        Producing Party also must clearly identify the protected portion(s) (e.g., by
18        making appropriate markings in the margins). A Party or Non-Party that makes
19        original documents available for inspection need not designate them for
20        protection until after the inspecting Party has indicated which documents it
21        would like copied and produced.         During the inspection and before the
22        designation, all of the material made available for inspection shall be deemed
23        “CONFIDENTIAL.” After the inspecting Party has identified the documents it
24        wants copied and produced, the Producing Party must determine which
25        documents, or portions thereof, qualify for protection under this Order. Then,
26        before producing the specified documents, the Producing Party must affix the
27        “CONFIDENTIAL legend” to each page that contains Protected Material. If
28        only a portion of the material on a page qualifies for protection, the Producing

                                              8                          2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1        Party also must clearly identify the protected portion(s) (e.g., by making
 2        appropriate markings in the margins).
 3
                       (b) Designating Material As “Highly Confidential - Attorneys’
 4
          Eyes Only.” Any party, or any third party subpoenaed by one of the parties, may
 5
          designate as Attorneys’ Eyes Only and subject to this Protective Order any
 6
          materials or information that meet the test set forth in Paragraph 2.16, but as to
 7
          which the Producing Entity also asserts in good faith that the information is so
 8
          competitively sensitive that the receipt of the information by parties to the
 9
          litigation could result in serious competitive harm to the Producing Entity.
10
11        (c) for testimony given in depositions that the Designating Party identifies the
12        Disclosure or Discovery Material on the record, before the close of the
13        deposition all protected testimony.
14
15        (d) for information produced in some form other than documentary and for

16        any other tangible items, that the Producing Party affix in a prominent place on

17        the exterior of the container or containers in which the information is stored the

18        legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

19        EYES ONLY.” If only a portion or portions of the information warrants

20        protection, the Producing Party, to the extent practicable, shall identify the

21        protected portion(s).

22        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

23 failure to designate qualified information or items does not, standing alone, waive the
24 Designating Party’s right to secure protection under this Order for such material.
25 Upon timely correction of a designation, the Receiving Party must make reasonable
26 efforts to assure that the material is treated in accordance with the provisions of this
27 Order.
28

                                               9                         2:20-cv-02602-GW-RAO
                                  STIPULATED PROTECTIVE ORDER
 1 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2        6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time that is consistent with the Court’s
 4 Scheduling Order.
 5        6.2    Meet and Confer.      The Challenging Party shall initiate the dispute
 6 resolution process under Local Rule 37.1, et seq.
 7        6.3    The burden of persuasion in any such challenge proceeding shall be on
 8 the Designating Party. Frivolous challenges, and those made for an improper purpose
 9 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10 expose the Challenging Party to sanctions. Unless the Designating Party has waived
11 or withdrawn the confidentiality designation, all parties shall continue to afford the
12 material in question the level of protection to which it is entitled under the Producing
13 Party’s designation until the Court rules on the challenge.
14 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
15        7.1    Basic Principles. A Receiving Party may use Protected Material that is
16 disclosed or produced by another Party or by a Non-Party in connection with this
17 Action only for prosecuting, defending or attempting to settle this Action. Such
18 Protected Material may be disclosed only to the categories of persons and under the
19 conditions described in this Order.       When the Action has been terminated, a
20 Receiving Party must comply with the provisions of section 13 below (FINAL
21 DISPOSITION).
22        Protected Material must be stored and maintained by a Receiving Party at a
23 location and in a secure manner that ensures that access is limited to the persons
24 authorized under this Order.
25        7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
26 otherwise ordered by the court or permitted in writing by the Designating Party, a
27 Receiving     Party    may     disclose   any    information    or   item    designated
28 “CONFIDENTIAL” only to:

                                               10                       2:20-cv-02602-GW-RAO
                                  STIPULATED PROTECTIVE ORDER
 1        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2        employees of said Outside Counsel of Record to whom it is reasonably
 3        necessary to disclose the information for this Action;
 4        (b) the officers, directors, and employees (including House Counsel) of the
 5        Receiving Party to whom disclosure is reasonably necessary for this Action;
 6        (c)   Experts (as defined in this Order) of the Receiving Party to whom
 7        disclosure is reasonably necessary for this Action and who have signed the
 8        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9        (d) the court and its personnel;
10        (e) court reporters and their staff;
11        (f)   professional jury or trial consultants, mock jurors, and Professional
12        Vendors to whom disclosure is reasonably necessary for this Action and who
13        have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14        (g) the author or recipient of a document containing the information or a
15        custodian or other person who otherwise possessed or knew the information;
16        (h) during their depositions, witnesses, and attorneys for witnesses, in the
17        Action to whom disclosure is reasonably necessary provided: (1) the deposing
18        party requests that the witness sign the form attached as Exhibit 1 hereto; and
19        (2) they will not be permitted to keep any confidential information unless they
20        sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
21        otherwise agreed by the Designating Party or ordered by the court. Pages of
22        transcribed deposition testimony or exhibits to depositions that reveal Protected
23        Material may be separately bound by the court reporter and may not be
24        disclosed to anyone except as permitted under this Stipulated Protective Order;
25        and any mediator or settlement officer, and their supporting personnel,
26        mutually agreed upon by any of the parties engaged in settlement discussions.
27        7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
28 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

                                              11                        2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 writing by the Designating Party, a Receiving Party may disclose any information or
 2 item designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” only
 3 to:
 4        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 5        employees of said Outside Counsel of Record to whom it is reasonably
 6        necessary to disclose the information for this Action;
 7        (b)   Experts (as defined in this Order) of the Receiving Party to whom
 8        disclosure is reasonably necessary for this Action and who have signed the
 9        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10        (c) the court and its personnel;
11        (d) court reporters and their staff;
12        (e)   professional jury or trial consultants, mock jurors, and Professional
13        Vendors to whom disclosure is reasonably necessary for this Action and who
14        have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15        (f) the author or recipient of a document containing the information or a
16        custodian or other person who otherwise possessed or knew the information;
17        and
18        (g)   any mediator or settlement officer, and their supporting personnel,
19        mutually agreed upon by any of the parties engaged in settlement discussions.
20        Notwithstanding the above restrictions in Paragraph 7.3, parties may use
21 information disclosed or designated “HIGHLY-CONFIDENTIAL- ATTORNEYS”
22 EYES ONLY” to identify and contact witnesses. If disclosure of any “HIGHLY
23 CONFIDENTIAL-ATTORNEYS EYES ONLY” information is reasonably necessary
24 in connection with any deposition or subpoena, beyond the mere identification of the
25 witness and/or responding party, the party issuing such deposition notice or subpoena
26 must: (1) meet and confer with counsel for the designating party prior to issuance of
27 any subpoena; (2) request that the witness sign the form attached as Exhibit 1 hereto;
28 and (3) advise the witness that he/she will not be permitted to keep any confidential

                                              12                      2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 information unless he/she signs the “Acknowledgment and Agreement to Be Bound”
 2 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 3 court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 4 Protected Material may be separately bound by the court reporter and may not be
 5 disclosed to anyone except as permitted under this Stipulated Protective Order.
 6 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 7 OTHER LITIGATION
 8        If a Party is served with a subpoena or a court order issued in other litigation
 9 that compels disclosure of any information or items designated in this Action as
10 “CONFIDENTIAL,” that Party must:
11        (a) promptly notify in writing the Designating Party. Such notification shall
12        include a copy of the subpoena or court order;
13        (b) promptly notify in writing the party who caused the subpoena or order to
14        issue in the other litigation that some or all of the material covered by the
15        subpoena or order is subject to this Protective Order. Such notification shall
16        include a copy of this Stipulated Protective Order; and
17        (c) cooperate with respect to all reasonable procedures sought to be pursued by
18        the Designating Party whose Protected Material may be affected.
19        If the Designating Party timely seeks a protective order, the Party served with
20 the subpoena or court order shall not produce any information designated in this
21 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
22 EYES ONLY” before a determination by the court from which the subpoena or order
23 issued, unless the Party has obtained the Designating Party’s permission.             The
24 Designating Party shall bear the burden and expense of seeking protection in that
25 court of its confidential material and nothing in these provisions should be construed
26 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
27 directive from another court.
28

                                              13                          2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
1 9.   A   NON-PARTY’S         PROTECTED         MATERIAL      SOUGHT       TO     BE
2 PRODUCED IN THIS LITIGATION
3      (a) The terms of this Order are applicable to information produced by a Non-
4      Party in this Action and designated as “CONFIDENTIAL” or HIGHLY
5      CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information
6      produced by Non-Parties in connection with this litigation is protected by the
7      remedies and relief provided by this Order. Nothing in these provisions should
8      be construed as prohibiting a Non-Party from seeking additional protections.
9      (b) In the event that a Party is required, by a valid discovery request, to
10     produce a Non-Party’s confidential information in its possession, and the Party
11     is subject to an agreement with the Non-Party not to produce the Non-Party’s
12     confidential information, then the Party shall:
13           (1) promptly notify in writing the Requesting Party and the Non-Party
14           that some or all of the information requested is subject to a
15           confidentiality agreement with a Non-Party;
16           (2)   promptly provide the Non-Party with a copy of the Stipulated
17           Protective Order in this Action, the relevant discovery request(s), and a
18           reasonably specific description of the information requested; and
19           (3) make the information requested available for inspection by the Non-
20           Party, if requested.
21     (c) If the Non-Party fails to seek a protective order from this court within 14
22     days of receiving the notice and accompanying information, the Receiving
23     Party may produce the Non-Party’s confidential information responsive to the
24     discovery request.    If the Non-Party timely seeks a protective order, the
25     Receiving Party shall not produce any information in its possession or control
26     that is subject to the confidentiality agreement with the Non-Party before a
27     determination by the court. Absent a court order to the contrary, the Non-Party
28

                                           14                      2:20-cv-02602-GW-RAO
                              STIPULATED PROTECTIVE ORDER
 1        shall bear the burden and expense of seeking protection in this court of its
 2        Protected Material.
 3 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5 Protected Material to any person or in any circumstance not authorized under this
 6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 9 persons to whom unauthorized disclosures were made of all the terms of this Order,
10 and (d) request such person or persons to execute the “Acknowledgment and
11 Agreement to Be Bound” that is attached hereto as Exhibit A.
12 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13 PROTECTED MATERIAL
14        When a Producing Party gives notice to Receiving Parties that certain
15 inadvertently produced material is subject to a claim of privilege or other protection,
16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18 may be established in an e-discovery order that provides for production without prior
19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20 parties reach an agreement on the effect of disclosure of a communication or
21 information covered by the attorney-client privilege or work product protection, the
22 parties may incorporate their agreement in the stipulated protective order submitted to
23 the court.
24 12.    MISCELLANEOUS
25        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27        12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order, no Party waives any right it otherwise would have to object to

                                              15                       2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4        12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 6 only be filed under seal pursuant to a court order authorizing the sealing of the
 7 specific Protected Material at issue. If a Party’s request to file Protected Material
 8 under seal is denied by the court, then the Receiving Party may file the information in
 9 the public record unless otherwise instructed by the court.
10 13.    FINAL DISPOSITION
11        After the final disposition of this Action, as defined in paragraph 4, within 60
12 days of a written request by the Designating Party, each Receiving Party must return
13 all Protected Material to the Producing Party or destroy such material. As used in this
14 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15 summaries, and any other format reproducing or capturing any of the Protected
16 Material. Whether the Protected Material is returned or destroyed, the Receiving
17 Party must submit a written certification to the Producing Party (and, if not the same
18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
19 (by category, where appropriate) all the Protected Material that was returned or
20 destroyed and (2) affirms that the Receiving Party has not retained any copies,
21 abstracts, compilations, summaries or any other format reproducing or capturing any
22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25 reports, attorney work product, and consultant and expert work product, even if such
26 materials contain Protected Material.     Any such archival copies that contain or
27 constitute Protected Material remain subject to this Protective Order as set forth in
28 Section 4 (DURATION).

                                              16                       2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
 1 14.    VIOLATION
 2        Any violation of this Order may be punished by appropriate measures
 3 including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7 DATED: October 5, 2020
 8
 9 /s/ Karen S. Hockstad
10
   Attorneys for Plaintiffs, Defendants, and Counter-Defendants
11 WORTHINGTON INDUSTRIES, INC. &
   WORTHINGTON CYLINDER CORP.
12
13
14 DATED: October 5, 2020
15
16 /s/ Jacqueline G. Luther
17 Attorneys for Defendant and Counterclaimant
   INLAND KENWORTH (US), INC.
18
19 DATED: October 5, 2020
20
21 /s/ Jacqueline G. Luther
22 Attorneys for Plaintiff
   AJR TRUCKING, INC.
23
24        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
26 DATED: October 5, 2020                _____________________________________
27                                       HON. ROZELLA A. OLIVER
                                         United States Magistrate Judge
28

                                            17                       2:20-cv-02602-GW-RAO
                               STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    _____________________________           [print   or    type    full   name],     of
 4 _________________ [print or type full address], declare under penalty of perjury that
 5 I have read in its entirety and understand the Stipulated Protective Order that was
 6 issued by the United States District Court for the Central District of California on
 7 [date] in the case of Worthington Industries, Inc. and Worthington Cylinder Corp. v.
 8 Inland Kenworth (Us), Inc., Case No. 2:20 Cv 02602-Gw-Rao (Consolidated Case:
 9 2:20-cv-04622-GW-RAO). I agree to comply with and to be bound by all the terms
10 of this Stipulated Protective Order and I understand and acknowledge that failure to
11 so comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that
13 is subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15 I further agree to submit to the jurisdiction of the United States District Court for the
16 Central District of California for enforcing the terms of this Stipulated Protective
17 Order, even if such enforcement proceedings occur after termination of this action. I
18 hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25 Printed name: _______________________________
26 Signature: __________________________________
27
28

                                              18                         2:20-cv-02602-GW-RAO
                                 STIPULATED PROTECTIVE ORDER
1                              CERTIFICATE OF SERVICE
2          I, the undersigned, do hereby certify that on October 5, 2020, a true copy of
3 this document was served by electronic mail and by United States Postal Service
4 upon all in this case as indicated below:
5              Aaron J. Malo                              Attorneys for Inland
               Jacqueline G. Luther                       Kenworth (US) Inc. and
6              SHEPPARD, MULLIN, RICHTER &                AJR Trucking, Inc.
7              HAMPTON, LLP
               650 Town Center Drive, 10th Floor
8              Costa Mesa, CA 92626-1993
               Telephone: (714) 513-5100
9
               Fax: (714) 513-5130
10             Email: amalo@sheppardmullin.com
                      jluther@sheppardmullin.com
11
           I declare under penalty of perjury under the laws of the United States of
12
     America that the above is true and correct.
13
14
                                                   /s/ Karen S. Hockstad
15
                                                   Karen S. Hockstad
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               19                      2:20-cv-02602-GW-RAO
                                  STIPULATED PROTECTIVE ORDER
